DETAILED ACTION
Claims 13-22 are pending as amended on 12/14/20.

Response to Amendment
This non-final action is a response to the amendment & affidavit & RCE filed on December 14, 2020.  Claims 2-12 & 23-30 have been cancelled.  Claim 13 has been amended as a result of the previous action; the rejections have been redone accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-18, 20 & 22 rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al., US 2003/0021915 in view of Kubinsky, US 4,131,705.
With regard to claim 13, Rohatgi teaches a method of making a WPC “building panel” which comprises molding a mixture of fibers, binder & chemical foaming agent under heat and pressure to form said panel (throughout, e.g. abstract, [0076 & FIGS. 1-10]).  The hot pressing can be done by any of a number of conventional processes, such as extrusion molding, compression molding (i.e. closing the work between the platens of a discontinuous press), or the like [0014-0016].
While this reference does not expressly disclose whether the pressure of such hot pressing steps falls within 300-800 N/cm2 (3000-8000 kPa, or 30-80 bar), the appropriate pressure for forming an acceptable WPC product would have naturally depended on the materials selected, desired density, etc., and would have been obvious for one of ordinary skill in the art to arrive at during the course of only routine experimentation with hot press parameters.  Kubinsky is one example of prior art which hot presses WPC in a discontinuous press at a pressure of 3000 kPa [Col. 3, 1-10].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Kubinsky with those of Rohatgi, in order to form a WPC board using known parameters with predictable success.
With regard to claim 15, Rohatgi teaches thermoplastic binder [0001].
With regard to claim 16, Rohatgi teaches wear resistant particles [0075-0078].
With regard to claims 17-18, Rohatgi teaches these blowing agents [0076].
With regard to claim 20, Rohatgi teaches many fillers which meet this broad limitation (e.g. [0076]).
With regard to claim 22, Rohatgi teaches wood fiber [0002].

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohatgi et al., US 2003/0021915 in view of Kubinsky, US 4,131,705 and further in view of Rivers et al., US 2006/0142433.
With regard to claim 14, while Rohatgi does not discuss thermoset binders, it teaches the use of thermoplastic binders, where, as noted previously (restriction requirement, 05/29/19), thermoset would have been a prima facie obvious alternative .

Claims 19 & 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohatgi et al., US 2003/0021915 in view of Kubinsky, US 4,131,705 and further in view of Eadara et al., US 2003/0119987.
With regard to claims 19 & 21, while Rohatgi does not expressly disclose the use of microsphere fillers, or silica aerogel/cabosil fumed silica fillers, these were conventional fillers for a plastic article, taught for example by Eadara [0046, 0073].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Eadara with those of Rohtagi & Kubinsky, in order to predictably modify the density/strength of the panels as desired.


Claims 13, 15-18, 20 & 22 rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al., US 2003/0021915 in view of Persson et al., US 6,773,799.
With regard to claim 13, Rohatgi teaches a method of making a WPC “building panel” which comprises molding a mixture of fibers, binder & chemical foaming agent under heat and pressure to form said panel (throughout, e.g. abstract, [0076 & FIGS. 1-10]).  The hot pressing can be done by any of a number of conventional processes, 
While this reference does not expressly disclose whether the pressure of such hot pressing steps falls within 300-800 N/cm2 (3000-8000 kPa, or 30-80 bar), the appropriate pressure for forming an acceptable WPC product would have naturally depended on the materials selected, desired density, etc., and would have been obvious for one of ordinary skill in the art to arrive at during the course of only routine experimentation with hot press parameters.  Persson is one example of prior art which hot presses WPC in either a continuous or discontinuous press in the conventional manner (e.g. abstract), for example at a high pressure of 80 bar [Col. 15, 2-5], wherein “A pressure in the range 15-70 bar is usually used in a continuous pressing process” [Col. 2, 45-46].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Persson with those of Rohatgi, in order to form a WPC board using known presses & parameters with predictable success.
With regard to claim 15, Rohatgi teaches thermoplastic binder [0001].
With regard to claim 16, Rohatgi teaches wear resistant particles [0075-0078].
With regard to claims 17-18, Rohatgi teaches these blowing agents [0076].
With regard to claim 20, Rohatgi teaches many fillers which meet this broad limitation (e.g. [0076]).
With regard to claim 22, Rohatgi teaches wood fiber [0002].

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohatgi et al., US 2003/0021915 in view of Persson et al., US 6,773,799 and further in view of Rivers et al., US 2006/0142433.
With regard to claim 14, while Rohatgi does not discuss thermoset binders, it teaches the use of thermoplastic binders, where, as noted previously (restriction requirement, 05/29/19), thermoset would have been a prima facie obvious alternative binder type to try from these two types.  Rivers is one example in the prior art which uses a thermoset adhesive to form a fiberboard product (throughout, e.g. abstract).  It would have been obvious for one of ordinary skill in the art to combine the teaching of Rivers with those of Rohatgi & Persson, in order to provide a fast-curing bonded fiberboard using a known alternative binder with predictable success.

Claims 19 & 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohatgi et al., US 2003/0021915 in view of Persson et al., US 6,773,799 and further in view of Eadara et al., US 2003/0119987.
With regard to claims 19 & 21, while Rohatgi does not expressly disclose the use of microsphere fillers, or silica aerogel/cabosil fumed silica fillers, these were conventional fillers for a plastic article, taught for example by Eadara [0046, 0073].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Eadara with those of Rohtagi & Persson, in order to predictably modify the density/strength of the panels as desired.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed December 14, 2020 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.
With regard to the variety of molding methods taught by Rohatgi, Examiner notes that its embodiment of compression molding a WPC comprising chemical foaming agent additive (i.e., bringing two heated platens together to compress the raw material into a molded product) is in fact pressing in a discontinuous press, and is considered to meet the claim language.  Applicant’s general assertion that compression molding is ‘fundamentally different than using a press’ is not further explained and is not persuasive (Applicant also does not explain why they believe extrusion would fail to meet the broadly claimed “continuous press”, and the claims as amended remain quite broad).
Applicant has also filed an Affidavit of rationales and declarative statements which have been reiterated in Applicant’s “Remarks” and are addressed below.  With regard to Applicant’s assertion that optimizing the pressure parameter of such a press was not and could not be achieved merely by routine experimentation, this declaration has not been substantiated by any evidence.  The apparent assertion that operating outside of either endpoint of the claimed range would destroy the intended function of such a process has not been demonstrated with experimental results or the like.  And while Applicant does assert that the endpoints of this range are the lower/upper bounds for making a viable foamed fiber/resin product, this does not appear to indicate that any unexpected result has been discovered; rather, this is precisely what would one of 
Examiner also notes that the general “300-800 N/cm2” range disclosed by Applicants is not discussed in substantial detail in the application, nor do these pressure values exhibit any apparent critical connection to a particular embodiment of the application – whether an embodiment comprising foaming agent additives, or any other.  The newly submitted affidavit asserts that this range is critical with respect to use of a foaming agent but no evidence for this assertion was submitted therewith.
Applicant’s argument that one would not venture to press a fiber/binder mix together with a chemical foaming agent is not clearly explained and not understood.  As noted previously, such a practice was conventional in the prior art, e.g. Rohatgi.
Examiner also notes that these foaming agents are commonly understood by those of ordinary skill to bubble & reduce density and thus lower weight, reduce material costs, increase insulative properties and the like, and that these are not unexpected discoveries, but rather, the basic purposes for employing such an additive.  As noted for example by Rohatgi, “Additives used to modify the density and mechanical properties of the composition are mineral additives and flexomers commonly known to those skilled in the art” [0076].
Applicant’s assertions that there also would be no reason to combine the exemplary pressure value teachings of Kubinsky with the pressing process taught by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Two methods in the same field which form the same class of product by the same process of consolidation are clearly pertinent to one another and one of ordinary skill would naturally look to one in view of another.
With regard to Applicant’s further assertions that there also would be no reason to combine the exemplary pressure value teachings of Persson with the pressing process taught by Rohatgi, these too are not persuasive; using the explicitly stated WPC-forming pressure parameter of Persson to press Rohatgi’s WPC mixture would 
Arriving within the claimed pressure range via routine experimentation would have fallen well within the realm of ordinary skill in this art, and the claimed pressure values were also commonplace in numerous prior WPC pressing processes as shown previously.  The instant claims as written are still not considered to be non-obvious over the teachings & suggestions of the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745